Citation Nr: 0911018	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  06-28 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for 
diverticulitis, post operative vagotomy and pyloroplasty for 
duodenal ulcer (claimed as stomach and colon condition) has 
been submitted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1942 to May 
1943.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
(Tiger Team) in Cleveland, Ohio where the RO declined 
reopening the claim.

In July 2006, a local hearing was held before a Decision 
Review Officer at the Louisville, Kentucky RO.  A transcript 
of that proceeding has been associated with the claims 
folder.  In August 2006, the Veteran requested a hearing 
before the Board, but subsequently cancelled the hearing 
request in July 2007 and requested certification of the 
appeal to the Board.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  An RO decision dated in September 2000, denied the 
Veteran's application to reopen his claim for service 
connection for a stomach condition for failing to show that 
any stomach condition existed in service or was otherwise 
related to service. 

2.  Evidence received since the September 2000 decision does 
not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The September 2000 decision that denied the claim for 
entitlement to service connection for a stomach condition is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 
38 C.F.R. § 20.1100 (2008).

2.  Evidence received since the September 2000 rating 
decision is not new and material, and, therefore, the claim 
may not be reopened.  38 U.S.C.A. §§ 5108 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by or on behalf of the Veteran.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Veteran's 
Administration (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the Veteran of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the Veteran 
is expected to provide; and (4) request that the Veteran 
provide any evidence in his possession that pertains to the 
claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.

The VCAA letter dated in August 2004 fully satisfied the duty 
to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 
187.  The Veteran was advised that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  This letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.

For purposes of evaluating the Veteran's request to reopen 
his claim of entitlement to service connection for 
diverticulitis, post operative vagotomy and pyloroplasty for 
duodenal ulcer (claimed as stomach and colon condition), the 
Board observes that in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court held that with regard to matters that 
involve a request to reopen a previously denied claim for 
service connection based upon the receipt of new and material 
evidence, in addition to providing notice of the evidence and 
information that is necessary to establish entitlement to 
service connection, VA must first notify a claimant of the 
evidence and information that is necessary to reopen the 
claim.  To that end, the Court determined that in the context 
of a claim to reopen, the VCAA requires that VA must first 
review the bases for the prior denial of record, and then 
release a notice letter to the Veteran that explains the 
meaning of both "new" and "material" evidence, and also 
describes the particular type(s) of evidence necessary to 
substantiate any service connection elements that were found 
to be insufficiently shown at the time of the prior final VA 
denial.  Id. 
 
The Board acknowledges that the August 2004 letter was 
insufficient to satisfy the notice requirements set forth in 
Kent.  The Board, however, notes that the August 2004 letter 
included specific examples of evidence that could be provided 
to substantiate the Veteran's claim.  The Veteran also 
received a local hearing in July 2006 where additional 
examples of evidence the Veteran could submit to substantiate 
his claim were discussed.  In addition, the Veteran was 
advised in the August 2006 Statement of the Case as to the 
basis of the last denial of service connection for his 
stomach condition on the merits in August 1963, and provided 
a definition and explanation as to the requirements of new 
and material evidence.  At all points during the adjudication 
process the Veteran was represented by a veteran service 
organization (VSO) and through his VSO representative 
explicitly argued against the RO's contention that he had not 
provided new and material evidence sufficient to reopen his 
claim.  The Board also notes that the Veteran has filed 
multiple prior claims for the same condition that were denied 
with the explanation that the Veteran had failed to provide 
new and material evidence.  Thus, although the initial August 
2004 notice letter was not fully compliant with the 
requirements set forth in Kent because he was not advised of 
the basis of the prior denial or provided a definition and 
explanation as to new and material evidence, he was 
subsequently advised of those bases and the terms new and 
material evidence were defined and explained.  See Kent, 
supra.  The Board finds that a reasonable person would have 
understood what was needed to substantiate a claim to reopen, 
and that the Veteran has not been prejudiced by any 
deficiency in Kent notice.  See Sanders v. Nicholson, 487 
F.3d 881 (2007).  The Board may proceed with consideration of 
the claim on the merits.  

An April 2006 letter explained to the Veteran how disability 
ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  The Board also notes that, until a 
claim is reopened, VA does not have a duty to provide a 
medical examination or obtain a medical opinion.  See 38 
C.F.R. § 3.159(c)(1). 

New and Material Evidence

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008). 

To establish service connection for a disorder there must be: 
(1) medical evidence of the current disability; (2) medical, 
or in certain circumstances, lay evidence of the in-service 
incurrence of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Gutierrez v. Principi 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 
247, 253 (1999)). 

Rating actions are final and binding based on evidence on 
file at the time the Veteran is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2008).  The Veteran has one (1) year from notification of a 
RO decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c); 
38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2008).  

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105 (2008).   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a) 
(2008), which defines "new and material evidence," was 
revised, effective August 29, 2001.  The instant claim to 
reopen was filed after that date, and the revised definition 
applies.  Under the revised definition, "new evidence" 
means evidence not previously submitted to agency decision 
makers, and "material evidence" means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  The new and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's claim for a stomach condition was originally 
denied in a December 1949 rating decision.  At that time the 
VA classified the claim as a nervous disorder manifested by 
stomach trouble and nervousness.  The Veteran's claim was 
denied because there was no evidence of a current 
physiological stomach condition and the Veteran's 
psychological anxiety reaction was found to have not been 
incurred or aggravated by his military service.  In August 
1963 a claim for service connection for a specific stomach 
condition was denied.  The Veteran's claim was denied based 
on a finding that the evidence did not demonstrate any 
organic stomach condition in service or at discharge.  The 
Veteran sought service connection for a stomach condition 
multiple times thereafter, which was denied by the RO in each 
instance.  The final denial was in September 2000, where the 
RO issued a decision confirming the August 1963 denial and 
finding no new and material evidence to reopen the claim.  A 
notice of appellate rights was enclosed with that decision.  
There is no correspondence of record expressing disagreement 
with the denial of service connection during the appellate 
time period.  Therefore, the September 2000 rating decision 
is final.  

At the time of the September 2000 decision, the record 
included service treatment records, a post-service December 
1949 VA examination, private treatment records, and multiple 
statements submitted by the Veteran.  His service treatment 
records reflect that he underwent surgery for appendicitis in 
March 1943 (for which service connection was subsequently 
granted), and that he was hospitalized again in April 1943 
for abdominal complaints.  In May 1943, he was discharged 
from service after being diagnosed with psychoneurosis, 
hypochondrial and anxiety state.  During the 1949 
examination, the veteran was also given a diagnosis of 
psychoneurosis, with many somatic complaints.  The Board 
notes that VA treatment records from 1940 to 1950 could not 
be located; however, the Veteran concedes that no one at the 
VA diagnosed him with a stomach condition during that period.  

Since September 2000, potentially relevant evidence received 
includes VA and private treatment records, a transcript from 
a July 2006 local hearing, and multiple statements submitted 
by the Veteran. 
 
Here, the Veteran was denied service connection in September 
2000 in reliance on the August 1963 denial of service 
connection for a stomach condition.  The September 2000 
decision noted an absence of evidence of an in-service 
incurrence or aggravation or a medical link between such an 
in-service occurrence and a current stomach condition.  For 
these reasons, the RO found that any current stomach 
condition was not subject to service connection under the 
law.  

For evidence to be new and material in this matter, it would 
have to tend to show either that the Veteran suffered from a 
stomach condition during service or a medical opinion linking 
a current stomach condition to some incident of service.  

The new medical evidence indicates the Veteran has a 
diagnosis of gastroesophageal reflux disease (GERD) from 
February 2004.  Multiple colonoscopies and endoscopies 
establish chronic inflammation of the colon and esophagus.  
The Board notes that in September 1999, the Veteran presented 
at a non-VA hospital with abdominal pain.  At that time the 
Veteran reported intermittent problems and pain since 1981.  
Furthermore, at that time the Veteran reported that "no 
answers have been found as to the cause of this [abdominal] 
pain" despite numerous reported tests.  In another private 
treatment record the Veteran reports a history of colitis, 
but the record does not reflect an onset date.  Thus, the 
medical evidence reflects that the Veteran does have a 
current stomach problem.  

However, the Board notes that none of the newly submitted 
medical evidence indicates either that the Veteran suffered 
from an organic stomach condition while in service or within 
one (1) year of service or links any current stomach 
condition to any incident of the Veteran's military service.   
As noted above, the only evidence of record as to the onset 
of the Veteran's stomach condition suggests inception in 
1981, nearly four (4) decades after service.  No medical 
professional has ever attributed any of the Veteran's current 
stomach conditions to any remote incident or injury of his 
military service.  

The Board acknowledges the Veteran's sincere belief that his 
current stomach problems were caused by his military service.  
The Veteran contends that he suffered food poisoning in early 
1943 and that this caused his stomach problems.  The Veteran 
also believes that he suffered from a blood infection that 
may also have contributed to the stomach problems.  
Subsequent in-service testing failed to show the stomach 
damage, the Veteran alleges, because the weekly treatments 
that included pumping chalk into this stomach masked the 
damage.  

The Board is cognizant that there are instances in which lay 
testimony can serve as probative evidence in establishing an 
association between service and the claimed disability so as 
to warrant reopening of the claim.  For example, a lay person 
may be competent to offer testimony on certain medical 
matters, such as describing symptoms observable to the naked 
eye, or even diagnosing simple conditions such as a 
dislocated shoulder, and their lay testimony as to a 
continuity of symptomatology.  However, the Board finds that 
a lay person is not competent to offer an opinion on a matter 
clearly requiring medical expertise, such as opining that is 
current stomach problems are related to his in-service 
complaints, which at the time were found to be mainly 
psychological in origin.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  Therefore, 
this is not a case in which the veteran and his 
representative's lay beliefs alone can serve to establish any 
association between the claimed disability and his military 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).  

Furthermore, the Board notes that the veteran's lay 
assertions that a current stomach condition began in service 
were already of record at the time of the last denial.  Thus, 
they are essentially cumulative and do not raise a reasonable 
possibility of substantiating the claim.

As noted, while the additional treatment records constitute 
new evidence, they are not material in that they do not show 
a possibility of substantiating the Veteran's claim.  Indeed, 
the new evidence serves to do the opposite.  Accordingly, the 
additional evidence received since September 2000 is not new 
and material and the claim may not be reopened.  Until the 
Veteran meets his threshold burden of submitting new and 
material evidence sufficient to reopen his claim, the benefit 
of the doubt doctrine does not apply.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990). 


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for an organic stomach 
condition has not been received and, therefore, the claim is 
denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


